Mr. Justice Underwood, also dissenting: I dissent for the reasons stated by me in Williams v. Kerner, ante, p. 11, and for the further reason that even conceding the validity of the veto of the 1963 reapportionment bill, as the majority opinion in that case holds, I believe the subsequent provisions for the appointment of a commission and an at-large election do not become operative. It is apparent to me that the sanctions placed upon the General Assembly in the event of its failure to act are so onerous and the conditions surrounding an at-large election so chaotic as to compel the conclusion that they were to become effective only as extraordinary penalties and where action may have been prevented by a power beyond the control of the General Assembly it was not intended that the penalties should be invoked. Here the General Assembly was adjourned, not on its own initiative, but by gubernatorial proclamation on June 28th at a time when Senate Bill No. 83, a reapportionment bill which had passed the Senate, was in the House. What might or might not thereafter have occurred is pure speculation. The important factor is that some action could conceivably have occurred. In my opinion it was not the intention of the framers of the constitutional amendment embodied in section 8 that the provisions relating to a commission and an at-large election should become effective under such circumstances. It would therefore follow that the writ of mandamus based upon the 1955 districts should be allowed.